Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 08 March 2022. Claims 1, 10, 13, 16 and 19 have been amended. Claims 2-3, 17, and 20 have been cancelled. Claims 1, 4-16, 18-19, and 21-24 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 08 March 2022 has been entered.

Examiner Comment: Interpretation of References
4. The citations provided below are only exemplary and are not meant to be exhaustive. The
Examiner reserves the right to provide further citation to support the original position without change to
the original interpretation of the reference. Where a quotation of a cited paragraph has been provided,
the Examiner has only provided the quotation to provide a clearer context and does not limit the
citation to only the emphasized quotation. Applicant should review the entirety of the citation and
document.

Response to Remarks/Amendment
	5.  Applicant's remarks filed 08 March 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
6. Applicant's arguments filed 08 March 2022 have been fully considered and they are not considered persuasive.

	The applicant argues “…Example 39 was considered to be eligible subject matter … In Example 39, the first training data is historical data and the second training data is empirical data collected…Here, a "machine learning model" is used to better "determine a skill validation value of the skill for the first member". The "machine learning model" is trained with first training data of a "golden dataset" as described in…paragraph [0046]…The "machine learning model" is then retrained with second training data based on responses from members of which member is a best "go-to-skill connection."…the claim does not recite any mathematical relationships, formulas, or calculations…”

	The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate eligible subject matter and are not an abstract idea. However, subject matter eligibility example 39 describes the application of a machine learning training algorithm to facial detection and the use of image data in the training of the machine learning algorithm. However, the data sets described by the applicant is response data that are not images. Therefore, the subject matter eligibility example 39 does not relate directly to the claims amended by the applicant as described in this specific subject matter eligibility example despite the claims not reciting any mathematical relationships, formulas or calculations. Therefore, the rejection is maintained.

	The applicant argues “But a human…cannot “determine a skill validation value of the skill for the first member based on the response and a machine learning model,” and, thus, claims 1 and 16 cannot be directed to the abstract idea of “Mental Processes.” Dependent claim 11 lists several of the “machine learning models” …It would be impossible for a human being in a normal lifetime to perform the operations necessary to use one of these “machine learning models” particularly when a “connection network” has 100’s of millions or even billions of members.”

	The examiner respectfully disagrees. The applicant argues that the amended claims are not a mental process and are therefore not an abstract idea. However, the use of training machine learning models for verifying skills of members of an online connection network applying the user interfaces of devices encompasses observation and judgment with the human mind with aid of devices. Therefore, it is possible for the human mind to perform these functions as claimed in the amended claims. Furthermore, by the 2019 Revised Patent Subject Matter Eligibility Guidance, evaluation and observation is a mental process. Therefore, the rejection is maintained.

	The applicant argues “Here, the pending claims do not fall into the sub-group of "organizing human activity" at least because the claims are not directed to "managing personal behavior or relationships or interactions between people" (emphasis added) as required by the MPEP6. Here only one person at a time is queried and the response is not conveyed to the other person so the claims do not recite an invention that is "between people" as required by the MPEP.”

The examiner respectfully disagrees. The applicant argues that the amended claims are not organizing human activity and are therefore not an abstract idea. However, the amended claims describe the use of training machine learning models for verifying skills of members of an online connection network applying the user interfaces of devices which is a form of business relation between users of this device and therefore a commercial interaction. These claims are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a commercial interaction. Therefore, the rejection is maintained.

35 U.S.C. 103
7. Applicant's arguments filed 08 March 2022 have been fully considered and they are not considered persuasive.

	The applicant argues “…of amended claim 1…a “query [that] indicates the second member is to choose from the first member and the two other members as a go-to-connection for the skill” as recited in amended claim 1 is simply not disclosed in Lu. There is simply no disclosure of a “query” for a “second member” “to choose” “from the first member and the two other members.”… nowhere is it disclosed that a “query” is presented in a “(UI)”, “wherein the query indicates the second member is to choose from the first member and the two other members as a go-to-connection for the skill”…That is simply not disclosed in Lu… None of the other references including Avats…remedy the deficiencies of Lu.”

The examiner respectfully disagrees. The applicant argues that the references Lu and Avats do not teach the amended claims. However, Lu teaches 0108  cause to presents via a user interface the go-to-skills associated with 0109 multiples members to each other such as those other two 0032 with indications of two specific members or users 0028 such as a first and second member 0033 and the querying and searching of the member skills with 092 a user such as potentially the second member selecting or choosing one of the other members using 0088 a user interface for the search or query. The reference Lu does teach the amended portions of claim 1 cited by the applicant without need of the other references such as Avats as stated by the applicant. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1, 4-16, 18-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 4-16, 18-19, and 21-24 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 16 are for verifying skills, the method comprising: training a machine learning model based on members confirmed to be hired to jobs described in job postings of the online connection network, wherein skills listed as required in the job postings are matched with skills listed in the profiles of the members, and wherein the matched skills listed in the profiles of the members are determined to be verified skills of the members (Analyzing Information, observation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); identifying a skill of a first member (Analyzing Information, observation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); selecting two other members that are connected to a second member, wherein the first member and the second member are connected (Analyzing Information, observation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); causing to be presented to the second member, wherein presents the indication of the first member, indications of the two other members, an indication of the skill, and a query regarding the competence of the skill possessed by the first member (Analyzing and Transmitting Information, evaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity), wherein the query indicates the second member is to choose from the first member and the two other members as a go-to-connection for the skill (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); receiving a response to the query (Receiving Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); retraining the machine learning model based on features, the features comprising responses from members to skill including the response to the query (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); and determining a skill validation value of the skill for the first member based on the response and the machine learning model (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, observation, and judgment and commercial interactions for Organizing Human Activity but for the recitation of generic computer components. That is, other than online connection network, computer-implemented, verification user interface (UI) and go-to-skill connection UI nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing human activity. For example, verifying skills of members of an online connection network encompasses what a hiring professional does when reviewing skills of applicants applying for a position, an evaluation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation and judgment but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than online connection network, computer-implemented, verification user interface (UI) and go-to-skill connection UI. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for transmitting and receiving data about various users for verification is insignificant extra-solution activity as this is receiving/transmitting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[00124]  FIG. 24 shows a diagrammatic representation of the machine 2400 in the example form of a computer system and within which instructions 2424 (e.g., software) for causing the machine 2400 to perform any one or more of the methodologies discussed herein may be executed. In alternative embodiments, the machine 2400 operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine 2400 may operate in the capacity of a server machine or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine 2400 may be a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, a smartphone, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 2424, sequentially or otherwise, that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term "machine" shall also be taken to include a collection of machines that individually or jointly execute the instructions 2424 to perform any one or more of the methodologies discussed herein in conjunction with FIGS. 1-23.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, user interface, etc., nor the receipt, storing, or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 19 also contain the identified abstract ideas, with additional elements “computer readable medium”, “processor”, “computer-implemented method”, “non-transitory machine-readable storage medium”, and “machines” to be considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 16 above.
Dependent claim 6 describes the system, wherein the instructions further cause the system to: select two or more additional skills; and present to the second member, comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills, wherein the query regarding the competence of the skill possessed by the first member is for the second member to choose a top skill of the first member. (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “top-skill UI” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 16 above.
Dependent claim 7 describes the system, wherein the instructions further cause the system to: in response to the second member endorsing the first member for the skill, present the endorsement to the second member (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), the endorsement comprising the indication of the first member, the indication of the skill, indications of three or more ratings for the skill, and wherein the query regarding the competence of the skill possessed by the first member is for the second member to select one of the three or more ratings for the skill possessed by the first member (Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “follow-up UI” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 16 above.
Dependent claim 8 describes the system, wherein the instructions further cause the system to:  Attorney Docket No.: 3080.L03US137present that requests that the second member indicate a relationship with the first member (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “UI element” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 16 above.
Dependent claim 18 describes further comprises: select three other members of the online connection network that are connected to the second member (Transmitting Information, observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and in response to the second member viewing a profile of the first member, present the go- to-skill to the second member, wherein the go-to-skill presents the indication of the first member, indications of the three other members, the indication of the skill (Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), and the query regarding the competence of the skill possessed by the first member, wherein the query indicates the second member is to choose from the first member and the three other members as a go-to-connection for the skill (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “connection UI”, “skill UI”, and “follow-up UI”  to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 16 above.
Dependent claim 22 describes further comprising: selecting two or more additional skills (Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and presenting to the second member, comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills, and the query regarding the competence of the skill possessed by the first member, wherein the query regarding the competence of the skill possessed by the first member is for the second member to choose a top skill of the first member (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “top-skill UI” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 16 above.
Dependent claim 24 describes the operations further comprise: select two or more additional skills; and present to the second member, comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills (Transmitting Information, observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), and the query regarding the competence of the skill possessed by the first member, wherein the query regarding the competence of the skill possessed by the first member is for the second member to choose a top skill of the first member (Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “top-skill UI” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 16 above.
Claims 4-5, 9-15, 21, and 23 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 16 above. 
Therefore, Claims 1, 4-16, 18-19, and 21-24 are ineligible. 
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claim 1, 4-15, 19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number (2018/0089607) to Iu (hereinafter referred to as “Iu”) in view of US publication number (2015/0248649) to Avats (hereinafter referred to as “Avats”).

(A) As in claims 1/19, Iu teaches a system for verifying skills in an online connection network to identify a skill of a first member of the online connection network select two other members of the online connection network that are connected to a second member, wherein the first member and the second member are connected via the online connection network (Iu: [0080 has a system for the identification of skills in a network system with multiple members where 0032 with two members or users of 0091 this in a network that connects the various members and users]); 
cause to be presented a go-to-skill connection user interface (UI) to the second member, wherein the go-to-skill connection UI presents the indication of the first member, indications of the two other members, an indication of the skill, and a query regarding the of the skill possessed by the first member, wherein the query indicates the second member is to choose from the first member and the two other members as a go-to-connection for the skill (Iu: [0108  cause to presents via a user interface the go-to-skills associated with 0109 multiples members to each other such as those other two 0032 with indications of two specific members or users 0028 such as a first and second member 0033 and the querying and searching of the member skills with 092 a user such as potentially the second member selecting or choosing one of the other members using 0088 a user interface for the search or query 0056  a system for the skills in a network system with multiple members and 0091 this in a network that serves as a go-to-connection for the various members and users for the skill]); 
receive a response to the query (Iu: [0102 has the receiving of responses in conjunction with the query regarding skills]); 
train a machine learning model based on features, the features comprising responses from members to skill verification UIs including the response to the query; (Iu: [0106 the training of the machine learning algorithms 0082 has the verification of skills of a specific member which is based on the skill listed in a response and 0042 has the indication of specified users’ demonstrated on a user interface 0102 has the receiving of responses in conjunction with the query])
and determine a skill validation value of the skill for the first member based on the response and a machine learning model (Iu: [0082 has the validation of skills of a specific member which is based on the skill listed in a response and 101 incorporating machine learning into the information processing]).
Although Iu teaches the verification of specific skills of the members within a network as above, Iu does not explicitly teach competence level which is taught in combination with Avats
Avats teaches
The application of competency and capabilities of individuals (Avats: [0221 has the application of competency and capabilities of individuals in the system])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the verification of specific skills of the members within a network of Iu with competencies and capabilities of Avats as they are analogous art along with the current invention which solve problems with the verification process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.
For these claims and others, Iu 0016 includes applying computers and computer systems to various processes such as processing the business processes described.

(B) As per claim 4, Iu teaches the system, wherein the two other members of the online connection network are directly connected to the second member. (Iu: [As in claims 1, 3, 0050 includes the connection of multiple members in a grouping such as three members in addition to the second member]) 

(C) As per claim 5, Iu teaches the system, wherein select two other members of the online connection network that are connected to the second member further comprises: select the two other members of the online connection network that are connected to the second member based on a second machine learning model, wherein the second machine learning model is trained based on features comprising a skill reputation of the two other members, a measure of a strength of the relationship between the second member and the two other members, and a skill rank of the skill. (Iu: [As in claims 1, 3, 0026 has the application of multiple machine learning models for analysis of connection and skills within a database where 0028 the database can contain the reputation and skills information of 0030 reputation scores of the members of interest and 0042 define and measure the strength of the relationship between other members within the network and 0050 rank the skill of the various members])

(D) As per claim 6, Iu teaches wherein the instructions further cause the system to: select two or more additional skills; (Iu: [As in claims 1, 3, 0066 has the selection of multiple skills for the process])
and present the top skill UI to the second member, a top skill UI comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills and the query regarding the skill possessed by the first member, wherein the query regarding the skill possessed by the first member is for the second member to choose a top skill of the first member. (Iu: [As in claims 1, 3, 0040 has an indication of the members and the multiple skills they possess and then 0064 find the top ranked skills within the various multiple skills available and also the selection of a number of skills from them])
Although Iu teaches the verification and indication of specific skills of the members as above, Iu does not explicitly teach competence level
Avats teaches
The application of competency and capabilities of individuals (Avats: [0221 has the application of competency and capabilities of individuals in the system])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the verification and indication of specific skills of the members of Iu with competencies and capabilities of Avats as they are analogous art along with the current invention which solve problems with the verification and indication process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.

(E) As per claim 7, Iu teaches wherein the instructions further cause the system to: in response to the second member endorsing the first member for the skill, present an endorsement UI to the second member, the endorsement UI comprising the indication of the first member, the indication of the skill, indications for the skill, and wherein the query regarding the skill possessed by the first member is for the second member to select one for the skill possessed by the first member. (Iu: [As in claims 1, 6, 0040 has any specified member endorsing another member for a specific skill with 0119 a query of the system for the 0018 skills of interest])
Although Iu teaches the verification, indication and querying of specific skills of the members as above, Iu does not explicitly teach competence, multiple ratings, and followup
Avats teaches
The application of competency and capabilities of individuals (Avats: [0221 has the application of competency and capabilities of individuals in the system])
The following up of a sequence of actions (Avats: [0241 has a sequence of events following up after a specified event])
The application of multiple ratings (Avats: [0231 applies multiple ratings to a situation interpreted as any number deemed necessary])
 It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the verification, indication and querying of specific skills of the members of Iu with competencies, capabilities, following up and multiple ratings of Avats as they are analogous art along with the current invention which solve problems with the verification, indication, and querying process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.

(F) As per claim 8, Iu teaches wherein the instructions further cause the system to:  Attorney Docket No.: 3080.L03US137present a UI element that requests that the second member indicate a relationship with the first member. (Iu: [As in claims 1, 6, 0042 has the indication of specified users’ relationships with other users in a presentation that can be demonstrated on a user interface])

(G) As per claim 9, Iu teaches the system, wherein the second member is connected to the first member by a first-degree connection within the online connection network. (Iu: [As in claim 1, 0043 includes the first-degree connections between two different members within the connection network])

(H) As per claim 10, Iu teaches the system, the features further comprise skill ranks of skills, skill reputations of members, and measures of strengths of the relationship between members (Iu: [As in claims 1, 5, 8])

(I) As per claim 11, Iu teaches the system, wherein the machine learning model is one of the following group: a gradient boosting model, a non-parametric tree model, and a logistic regression model. (Iu: [As in claims 1, 0063 includes applying a logistic regression model])

(J) As per claim 12, Iu teaches the system, wherein the instructions further cause the system to: determine members for a job of a job posting, the job posting comprising one or more skills; (Iu: [As in claims 1, 0047 has job posting that include information which can be the skills for the job])
determine which members for the job; (Iu: [As in claims 1, 0030 has the inclusion of specific job descriptions for specific members])
and verify the one or more skills for the members to the job. (Iu: [As in claims 1, 0080 include the verification of job skills for the specific members])
Although Iu teaches the verification of specific skills and job postings of the members as above, Iu does not explicitly teach applying and hiring
Avats teaches
Applying for a position (Avats: [0265 has the application for a position])
Hiring for something specific (Avats: [0066 has the hiring of individuals for specific services]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the verification of specific skills and job postings of the members of Iu with the hiring and applying of Avats as they are analogous art along with the current invention which solve problems with the verification of specific skills and job postings of the members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.

(K) As per claim 13, Iu teaches the system, wherein the instructions further cause the system to: train the machine learning model using the one or more skills for the members and using features derived from data associated with the members. (Iu: [As in claims 1, 10, 0135 includes the application of information and features derived from information such as 0110 attributes of members])
Although Iu teaches the modeling of specific skills of the members as above, Iu does not explicitly teach hiring
Avats teaches
Hiring for something specific (Avats: [0066 has the hiring of individuals for specific services]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling of specific skills of the members of Iu with the hiring of Avats as they are analogous art along with the current invention which solve problems with the modeling of specific skills of the members, and the combination would lead to an improved system of a process for obtaining and understanding members with specific skills and competencies as taught in [0057] of Avats.

(L) As per claim 14, Iu teaches the system, wherein the instructions further cause the system to: update a profile of the first member with the skill validation value of the skill, wherein the profile comprising the skill validation value of the skill and an indication that the first member has indicated the first member possesses the skill. (Iu: [As in claims 1, 0070 includes the updating of specified values such as those in a profile and 0039 includes the value of a skill within a specified member])

(M) As per claim 15, Iu teaches the system, wherein the instructions further cause the system to: determine a job posting and the first member based skills listed in the job posting with the skill validation value of the skill. (Iu: [As in claims 1, 12, 0024 includes the validation of the skills with specific values])
Although Iu teaches the job posting and skill validation of the members as above, Iu does not explicitly teach matching
Avats teaches
	The matching based on qualification and ability (Avats: [0011 has matching based on qualification and ability])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the job posting and skill validation of the members of Iu with the matching of Avats as they are analogous art along with the current invention which solve problems with job posting and skill validation of the members, and the combination would lead to an improved system of a process for obtaining and understanding members with specific skills and competencies as taught in [0057] of Avats.

(N) As per claim 23, Iu teaches The non-transitory machine-readable storage medium of claim 19, wherein the operations further comprise: select the two other members of the online connection network that are connected to the second member based on features comprising a skill of the two other members, the second member and the two other members, and the skill as in claim 1. Iu also teaches training of multiple machine learning models and algorithms, measuring the strength of relationships between members and a skill rank (Iu: [0106 the training of 0110 machine learning algorithms 0022 the strength of relationship between members and 0025 skill rank])

(O) As per claim 24, Iu teaches the operations further comprise: select two or more additional skills as in claim 6; 
and present a skill UI to the second member, the skill UI comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills, and the query regarding the skill possessed by the first member, wherein the query regarding the skill possessed by the first member is for the second member to choose a skill of the first member as in claims 1 and 6.
Although Iu teaches the indication of specific skills of the members as above, Iu does not explicitly teach competence level and having a top level which is taught in combination with Avats.
Avats teaches
The application of competency and capabilities of individuals and a top level (Avats: [0221 has the application of competency and capabilities of individuals in the system 0013 top and best level])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the indications of specific skills of the members of Iu with competencies and capabilities and top levels of Avats as they are analogous art along with the current invention which solve problems with the verification and indication process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.

Subject Matter Overcoming Art of Record
	12. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 16. The prior art of record fails to define a method including “…training a machine learning model based on members confirmed to be hired to jobs described in job postings of the online connection network, wherein skills listed as required in the job postings are matched with skills listed in the profiles of the members, and wherein the matched skills listed in the profiles of the members are determined to be verified skills of the members; identifying a skill of a first member of the online connection network… causing to be presented a go-to-skill connection user interface (UT)…wherein the go-to-skill connection UI presents the indication … retraining the machine learning model based on features, the features comprising responses from members to skill verification UIs including the response to the query…”

	The most closely applicable prior art of record is referred to in the Office Action mailed 08 March 2022 as Lu et al. (United States Patent Application Publication No. 2018/0089607).

	Lu et al. provides presenting a featured skill of members of a social network system where the system presents the featured skill on a profile page of the member and can receive a request to view the profile page from a device of another member.
	While Lu et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Lu et al. utilizes presenting a featured skill of members of a social network system where the system presents the featured skill on a profile page of the member and can receive a request to view the profile page from a device of another member, Lu et al. fails to further assess a query of the various skills with a retraining of the machine learning algorithm. Accordingly, Lu et al. fails to teach the subsequent assessing a query of the various skills with a retraining of the machine learning algorithm.

	Secondary reference to Avats (United States Patent Application Publication No. 2020/0210932) provides for human resources management and efficient, online and mobile guidance on assisting job seekers in locating and securing temporary or permanent job opportunities. However, the providing of job opportunities is not directed to an indication of assessing a query of the various skills with a retraining of the machine learning algorithm.

	According, the Lu et al. in view of Avats fails to teach or render obvious at least “…training a machine learning model based on members confirmed to be hired to jobs described in job postings of the online connection network, wherein skills listed as required in the job postings are matched with skills listed in the profiles of the members, and wherein the matched skills listed in the profiles of the members are determined to be verified skills of the members; identifying a skill of a first member of the online connection network… causing to be presented a go-to-skill connection user interface (UT)…wherein the go-to-skill connection UI presents the indication … retraining the machine learning model based on features, the features comprising responses from members to skill verification UIs including the response to the query…” as required by claim 16, 18, and 21-22.

Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040030566 A1
Brooks Rix, Linda
System and method for strategic workforce management and content engineering
US 20070156760 A1
McCall; Danny A. et al.
RECIPROCAL DATA FILE PUBLISHING AND MATCHING SYSTEM
US 20130297372 A1
Rix; Linda Brooks
SYSTEM AND METHOD FOR STRATEGIC WORKFORCE MANAGEMENT AND CONTENT ENGINEERING
US 20140180025 A1
Stivoric; John M. et al.
SYSTEM AND METHOD OF PREDICTING THE TYPE OF INDIVIDUAL USED WITH SEPARATE APPLICATIONS
US 20090287532 A1
Cohen; Peter D. et al.
PROVIDING AN ELECTRONIC MARKETPLACE TO FACILITATE HUMAN PERFORMANCE OF PROGRAMMATICALLY SUBMITTED TASKS
US 20110276507 A1
O'Malley; Matthew Carl
SYSTEM AND METHOD FOR RECRUITING, TRACKING, MEASURING, AND IMPROVING APPLICANTS, CANDIDATES, AND ANY RESOURCES QUALIFICATIONS, EXPERTISE, AND FEEDBACK
US 20140075004 A1
VAN DUSEN; DENNIS A. et al.
System And Method For Fuzzy Concept Mapping, Voting Ontology Crowd Sourcing, And Technology Prediction
US 20160162478 A1
Blassin; Eric A. et al.
INFORMATION TECHNOLOGY PLATFORM FOR LANGUAGE TRANSLATION AND TASK MANAGEMENT
US 20170091692 A1
Guo; Songtao et al.
INFERRING ATTRIBUTES OF ORGANIZATIONS USING MEMBER GRAPH
US 20180121857 A1
Gutman; Ron J. et al.
SYSTEMS AND METHODS FOR FACILITATING HEALTHCARE DATA MANAGEMENT USING A HEALTHCARE OPERATING SYSTEM


14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        5/7/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683